Order entered November 21, 2019




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01216-CV

                NINETY NINE PHYSICIAN SERVICES, PLLC, Appellant

                                                 V.

                             BRIAN MURRAY, ET AL., Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-07448

                                           ORDER
       Before the Court is appellant’s November 19, 2019 motion for an extension of time to file

its notice of appeal. We GRANT the motion. The notice of appeal filed on September 26, 2019

is deemed timely for jurisdictional purposes.


                                                         /s/   KEN MOLBERG
                                                               JUSTICE